Citation Nr: 0609658	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January to August 1942 
and from July 1945 to June 1946.  He was a prisoner of war 
(POW) from April to August 1942.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO, which denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.

By January 2001 decision, the Board denied the appellant's 
claim.  She appealed the Board's decision, and by July 2002 
Order, the United States Court of Appeals for Veterans Claims 
(Court) remanded the case to the Board for further action.

In November 2003, the Board remanded this case for further 
evidentiary development and procedural action pursuant to the 
Court's July 2000 Order.


FINDINGS OF FACT

1.  The veteran died in April 1986; the immediate cause of 
death was cardiorespiratory arrest due to pulmonary 
tuberculosis, pneumonia and cor pulmonale according to the 
death certificate.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent medical evidence of a link between 
the cause of the veteran's death and service.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants of VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the claimant in August 2004.  That letter 
advised the appellant of what information and evidence was 
needed to substantiate the claim decided herein and of her 
and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  The appellant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case, she was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

The RO's 2004 letter did not specifically tell the appellant 
to provide any relevant evidence in her possession.  However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claim.  There is no allegation 
from the claimant that she has any evidence in her possession 
that is needed for a full and fair adjudication of this 
claim.  Indeed, she stated on several occasions that she had 
no further evidence to submit.  When considering the 
notification letter, the rating decision on appeal, the 
statement of the case, and the supplemental statement of the 
case as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (in 
this case the RO) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated before November 2000.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim were readjudicated, and an additional supplemental 
statement of the case was provided in December 2005.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private medical records 
and post-service VA medical opinions.  VA requested 
additional information concerning treatment of the veteran 
from his employer and Dr. Alcasid, as directed by the parties 
in the joint remand of June 2002.  No substantive additional 
records were secured that were not already of record and it 
appears that Dr. Alcasid was also the company physician for 
the Philippine Sugar Estates Development Company, Ltd., where 
the veteran had been employed as a security guard.  The 
appellant stated in an August 2004 letter that further 
information from the Philippine Sugar Estates Development 
Company, Ltd. and Dr. Alcasid was impossible because the 
company had closed and Dr. Alcasid, whom the parties had 
requested be contacted for treatment records, was dead.  The 
appellant said the only records she had were old records that 
she had already submitted.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
VA sought two medical opinions in this instance, the most 
recent of which was obtained when further opinion from Dr. 
Alcasid could not be obtained.  No further records from the 
Philippine Tuberculosis Society, Inc., Quezon Institute, were 
obtained.  The fact that the veteran had tuberculosis, 
however, may be conceded and is not material to the Board's 
decision in light of the medical opinion evidence that the 
cause of the veteran's death could not be linked to pulmonary 
tuberculosis, as will be discussed in this decision.  The 
Board concludes that the additional actions to develop the 
record satisfy the requirements of Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Court or by the Board 
imposes on VA a duty to ensure compliance with the terms of 
the remand).  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date.  The Board 
concludes that any omission in this regard is harmless, as 
service connection for the cause of the veteran's death is 
denied hereinbelow.  An error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, any omission on the part of VA would have no impact on 
the outcome of the case, as the benefits sought are being 
denied.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claim in this 
decision.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to an appellant's claim are in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the appellant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Discussion

The appellant, who is the veteran's widow, claims entitlement 
to benefits resulting from his death.  She asserts that 
during her husband's confinement as a POW during World War 
II, he was malnourished and contracted malaria, dysentery, 
and other disorders that resulted in his death in 1986.  
Service department records show that the veteran was a POW 
between April 10, 1942, and August 10, 1942.

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
dependency and indemnity compensation (DIC) benefits where 
service connection has been established for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310; 38 C.F.R. § 3.312.  
The cause of a veteran's death may be service connected when 
evidence shows that a disorder incurred or aggravated in 
service caused or substantially or materially contributed to 
cause death.  Id.  

A service-connected disability is the principal or primary 
cause of death when it singly or jointly with another 
disorder, caused death or was etiologically related to the 
immediate or underlying cause of death.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently 
unrelated to the principal cause. 38 C.F.R. § 3.312(c).  

A service-connected disability contributes to death when 
evidence shows that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(2).  Service connection for the cause of 
death is not warranted when evidence shows only that a 
service-connected disorder casually shared in producing 
death.  Id.

Under specified circumstances, a listed chronic and POW- 
related disease (listed disease) is presumed incurred in 
service notwithstanding lack of evidence of disease in 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.309 
(2005).  A veteran detained as a POW for at least 30 days who 
had a listed disease at the time of his death is presumed to 
have incurred the disease in service absent evidence to the 
contrary.  38 C.F.R. § 3.309(c).  The listed diseases subject 
to the POW provisions are as follows: avitaminosis, beriberi 
(including beriberi heart disease and ischemic heart disease 
in a veteran who had experienced localized edema during 
captivity), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra and any other nutritional deficiency, psychosis and 
any of the other anxiety states and dysthymic disorder (or 
depressive neurosis).  

In this case, at the time of his death in April 1986, the 
veteran was not service connected for any disability.  His 
death certificate shows that the immediate cause of death was 
cardiorespiratory arrest due to pulmonary tuberculosis, 
pneumonia, and cor pulmonale.  Records from 1979 to 1990 from 
the Rizal Memorial District Hospital where he died were 
reportedly eaten by termites.

On the processing affidavit in July 1945, the veteran 
reported with respect to wounds and illnesses that an unknown 
American doctor had treated him for dysentery from May to 
August 1942, while he was a POW.  The veteran did not report 
any other injury or illness of any kind on the affidavit and 
a current examination for service was normal.  The service 
medical records disclose that the veteran was treated for 
right chest pain with fever in November 1945.  He was 
confined to quarters and returned to duty two days later.  
The examination for separation in May 1946, including a chest 
x-ray, disclosed no evidence of a clinical abnormality of any 
kind.  On another processing affidavit in August 1947, the 
veteran reported that he had dysentery, beriberi, and malaria 
from August 1942 to September 1944, while engaged in civilian 
pursuits.  He stated that he had been under the medical 
treatment of Dr. Sisenando Rizal, living at home in Calamba, 
Laguna.  He denied any permanent disabilities.

The first postservice medical evidence after 1947 is dated 
several decades later.  In January 1969, the veteran was 
hospitalized.  A medical history of malaria in 1942 and 
pulmonary TB since 1967 was given.  A December 1976 letter 
from Dr. M. Alcasid indicated that he was the company 
physician for the veteran's employer and that he had been 
treating the veteran for pulmonary TB since 1963.  Dr. 
Alcasid also suspected cor pulmonale.

The veteran was hospitalized at the Veterans Memorial Medical 
Center in August and September 1978, during which he was 
diagnosed with pulmonary tuberculosis (minimal, activity 
undetected), hypertension, a bilateral hydrocele, left 
ventricular hypertrophy with premature auricular 
contractions, osteoarthritis and ascariasis.

A February 1979 letter from Dr. Alcasid indicated that he had 
been the veteran's physician from 1942 to 1944.  He had no 
records of treatment but recalled that he had treated the 
veteran for minimal pulmonary TB.  In 1948, he treated the 
veteran for moderately advanced pulmonary TB.  The veteran 
returned for treatment in later years.  In 1978, the veteran 
had pulmonary TB, hypertension, arthritis, bilateral 
hydrocoele, left ventricular hypertrophy, and premature 
auricular contractions.

A March 1979 letter from the veteran's employer indicated 
that when the veteran began working for the company n 1948, 
he was suffering from moderately advanced pulmonary TB.  He 
had recurrences, and in 1969, he retired for health reasons.

A September 1984 letter from Dr. J. Caballes indicated 
findings of malnutrition and probable avitaminosis.  

On VA POW protocol examination reports dated in November 1984 
to February 1985, it was noted that the veteran had been a 
diagnosed case of pulmonary TB since 1948, and had medical 
consultations since that time with hospitalization in 1978.  
There was "no medical evidence of current . . . disability 
resulting from nutritional deficiencies, forced labor or 
inhuman treatment" during the veteran's POW internment.  The 
reports include a diagnosis for pulmonary pathology of 
undetermined etiology.

The veteran died in April 1986.  The immediate cause of death 
was listed as cardiorespiratory arrest.  The antecedent cause 
was listed as pulmonary TB and pneumonia.  The underlying 
cause was listed as cor pulmonale.

Various lay statements, all of which the RO received after 
March 1989, describe the veteran's symptomatology during his 
POW internment and thereafter.

A July 1998 letter from the private hospital in which the 
veteran died states that the veteran's hospital records from 
1979 to the time of his death were "eaten by termites."  

A December 1998 letter from Dr. T. Navarro, states 
essentially that it was common medical knowledge that POWs 
were subjected to conditions that contributed to lung and 
heart disorders.

The appellant and her son testified at the June 1999 hearing 
that the veteran first sought treatment for a heart disorder 
in 1941 and that Dr. Alcasid who treated his heart and lung 
disorders told her that they may have been due to his POW 
internment.  She referred to Dr. Alcasid's report and also 
the report from Dr. Navarro.

An August 2000 report of a VA staff physician who reviewed 
the record in its entirety reflected that the veteran 
exhibited no evidence of beriberi or residuals due to his 
service, noting that the historical and examination data from 
the attending physician did not document knowledge of this 
illness in the notes.  The VA physician stated further that 
cor pulmonale is an illness of the right heart, whereas 
beriberi is associated with high output heart failure, which 
involves the right and left heart.

The physician opined that at the time of the veteran's death, 
there was no evidence that the veteran had beriberi or its 
residuals, or that cor pulmonale was associated with 
beriberi, or that a disease of service origin materially 
contributed to his death.  He directed attention to the 
negative evaluation by history and examination for active 
malaria in November 1984, and the fact that ascariasis was 
not documented or suggested by history, physical examination, 
or clinical findings.  The physician also concluded that 
tuberculosis was unlikely (less that 50 percent likelihood) 
to have contributed materially or "casually" to his death.

Another VA medical opinion was obtained in May 2005 in 
connection with the appeal.  The physician who reviewed the 
claims file reflected that there was not enough information 
to clearly state that pulmonary TB or any other problem 
incurred in service was directly related to the cause of the 
veteran's death, particularly because there was insufficient 
information regarding the veteran's terminal medical status.  
The examiner indicated that the veteran did suffer from 
pulmonary TB and other illnesses, none of which was clearly 
defined as beriberi.  The physician based this opinion on a 
review of the entire record and a recitation of the evidence.

The Board finds little persuasive evidence supporting service 
connection for the cause of the veteran's death under a 
presumptive analysis pertaining either to chronic or POW-
related disorders.  There is no contemporaneous medical 
evidence documenting manifestations of a chronic disorder 
within required time periods following the veteran's 
discharge.  See 38 C.F.R. §§ 3.307, 3.309.  As to the 
evidence that pulmonary TB was present by 1948, within three 
years after the veteran's separation from service in 1946, a 
presumptive period under 38 C.F.R. § 3.307(a)(3), the 
presence of the disease was not confirmed by x-ray films 
within the time period.  See 38 C.F.R. § 3.371 (2005).  In 
any event, the September 2000 and May 2005 VA medical 
opinions indicate from a review of the entire record that 
pulmonary TB was unlikely to have contributed materially to 
the veteran's death.

Nor is there medical evidence confirming manifestations of 
malaria or dysentery at any time after the veteran's service.  
The Board recognizes that a January 1969 medical notation 
reflected malaria in 1942.  This information is not supported 
by contemporaneous records.  Even assuming that the veteran 
contracted beriberi or another POW-related disorder in 
service, there is no competent medical evidence linking it to 
a fatal lung or heart disorder.  Although the December 1998 
letter from Dr. Navarro appears to link hardships of POW 
internment to development of heart and lung disorders, it is 
unclear whether the statement is based upon review of the 
veteran's medical records or an examination during his 
lifetime, or whether it is based only upon general medical 
knowledge.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting "immaterial" medical opinion absent evidence of 
physician's independent review of service medical or similar 
records).  As such, the report has little probative value and 
is outweighed by the 2000 and 2005 VA medical opinions.

Lay statements, including appellant's written and oral 
statements, attempt to link the veteran's service, including 
his POW internment, with the diseases causing his death.  
However, their statements alone cannot constitute competent 
evidence of the required medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).

The Board also finds little persuasive evidence supporting 
service connection for the cause of the veteran's death based 
on disease directly related to service.  There is no 
contemporaneous in-service evidence of any of the three 
disorders which the death certificate identifies as 
implicated in the veteran's death.  Although Dr. Alcasid 
recalled treating the veteran for pulmonary TB as a civilian 
after they were POW's during World War II, there are no 
records of such treatment, and the veteran did not report 
such treatment on his processing affidavits.  In fact, on his 
processing affidavit in 1947, the veteran identified another 
doctor as his treating physician from August 1942 to 
September 1944 while he was home at Calamba, Laguna.  The 
first medical evidence of minimal pulmonary tuberculosis and 
of a heart disorder is noted in a VA hospital record many 
years after the veteran's discharge from service.

The Board also finds the 2000 and 2005 VA medical opinions to 
be persuasive in disassociating the cause of the veteran's 
death from service.  These physicians clearly found 
insufficient medical evidence of a relationship between the 
veteran's cause of death and his period of active service 
sufficient to support the claimed entitlement to service 
connection for the cause of the veteran's death.  

Even assuming without conceding for discussion purposes that 
the veteran had pulmonary tuberculosis during or soon after 
service, neither VA physician who reviewed the records found 
sufficient evidence, or at least a 50 percent likelihood, to 
implicate tuberculosis with the cause of the veteran's death.  
The physician in September 2000 concluded that it was 
unlikely that tuberculosis had contributed to the veteran's 
death and the physician in the May 2005 opinion found 
insufficient evidence surrounding the veteran's terminal 
medical status to conclude that tuberculosis or other 
problems during service caused the veteran's death.  

After weighing the evidence, the Board adopts the foregoing 
medical opinions, which are based on review of all the 
evidence.  These opinions are well reasoned, comprehensive, 
and are based upon a review of the record in its entirety.  
The Board notes that VA decision makers have discretion to 
accept or reject medical opinion evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions and all the evidence, including favorable evidence, 
has been reviewed and considered .  Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In making this determination, the Board 
also has considered provisions of 38 U.S.C.A. § 5107(b), but 
the evidence is not evenly balanced for and against the 
claim.  The preponderance of the evidence is against the 
claim.  Accordingly, the claim for service connection for the 
cause of the veteran's death must be denied.


ORDER

The appeal is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


